Citation Nr: 0939161	
Decision Date: 10/15/09    Archive Date: 10/28/09

DOCKET NO.  04-14 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether the November 9, 1993, agency of original 
jurisdiction (AOJ) decision, that denied the appellant's 
claim for entitlement to service connection for a heart 
disability, contained clear and unmistakable error.

2.  Whether the January 7, 1994, agency of original 
jurisdiction (AOJ) decision, that denied the appellant's 
claim for entitlement to service connection for a heart 
disability, contained clear and unmistakable error.

3.  Whether the November 9, 1993, agency of original 
jurisdiction (AOJ) decision, that denied the appellant's 
claim for entitlement to service connection for a disability 
manifested by fatigue, being tired, and a lack of energy, 
contained clear and unmistakable error.

4.  Entitlement to an effective date earlier than December 
18, 2001, for the granting of a 10 percent disability 
evaluation for the residuals of a meniscus tear of the left 
knee with degenerative changes.  

5.  Entitlement to an effective date earlier than December 3, 
2002, for the granting of service connection for dilated 
cardiomyopathy with premature atrial contractions.  

6.  Entitlement to an increased evaluation for dilated 
cardiomyopathy with premature atrial contractions, rated as 
30 percent disabling prior to May 6, 2004, and rated as 60 
percent disabling after May 5, 2004, on appeal from an 
initial grant of service connection.  

7.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a back disability, to include being 
due to the appellant's service-connected left knee disorder.  

8.  Whether new and material evidence has been submitted 
sufficient to reopen the appellant's claim for entitlement to 
service connection for a disability manifested by cold 
symptoms, headaches, sinusitis, rhinitis, and face, ear, and 
neck pain, to include being due to hazardous chemical 
materials.

9.  Entitlement to an increased evaluation for intra-
atricular calcification of the left elbow with degenerative 
changes, currently rated as 10 percent disabling.

10.  Entitlement to an increased evaluation for the residuals 
of a meniscus tear of the left knee with degenerative 
changes, currently rated as 10 percent disabling.

11.  Entitlement to an increased evaluation for Morton's 
neuroma of the right foot, currently rated as 10 percent 
disabling.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The appellant served on active duty from October 1971 to 
October 1975, and from July 1977 to July 1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in May 2003 and March 
2005 from the Department of Veterans Affairs (VA), Regional 
Office (RO), located in Nashville, Tennessee.  The Board 
remanded the claim in May 2008 so that clarification could be 
obtained from the appellant with respect to the issues on 
appeal and so that the appellant could provide testimony 
before the Board with respect to those issues.  Subsequently, 
the appellant presented testimony before the undersigned 
Acting Veterans Law Judge (AVLJ) in Nashville in July 2009.  
A transcript of that hearing was produced and has been 
included in the claims folder for review.  

The record reveals that the RO has categorized the issues 
involving the back and a disability manifested by cold 
symptoms, et. al., as service connection issues.  That is not 
the case in that service connection has previously been 
denied and as such the issues should be phrased as those 
involving new and material evidence.  In other words, 
regardless of the RO's actions, the Board must still 
determine whether new and material evidence has been 
submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001) (reopening after a prior unappealed RO denial); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a 
prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 
(1995) (VA failed to comply with its own regulations by 
ignoring the issue of whether any new and material evidence 
had been submitted to reopen the appellant's previously and 
finally denied claims).  Thus, these issues on appeal have 
been recharacterized as shown on the front page of this 
action.

The issues involving new and material evidence and increased 
evaluations are addressed in the REMAND portion of the 
decision below and they are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 1993, the RO denied entitlement to service 
connection for a disability manifested by fatigue, being 
tired, and a lack of energy.  That decision was based upon 
the appellant's available service personnel and medical 
treatment records along with medical treatment and 
examination reports.

2.  In that same November 1993 rating action, the RO did not 
issue a decision on the merits of the appellant's claim 
involving service connection and a claimed heart disability.  
The issue was deferred for the purpose of obtaining 
additional medical evidence.  

3.  In January 1994, the RO denied entitlement to service 
connection for a heart disability.  That decision was based 
upon the appellant's available service personnel and medical 
treatment records along with medical treatment and 
examination reports.

4.  The RO's November 1993 rating decision was consistent 
with and supported by the evidence of record and the existing 
legal authority.

5.  The RO's January 1994 rating decision was consistent with 
and supported by the evidence of record and the existing 
legal authority.  

6.  Service connection for a heart disability was denied by 
the RO by a rating action that was issued on January 7, 1994.  
The appellant did not appeal that decision and thus it became 
final.  

7.  On December 3, 2002, appellant requested that his claim 
for service connection for a heart disability be reopened.  
He also asked that an increased evaluation be assigned for 
his service-connected left knee disability.  

8.  A 10 percent disability rating for a left knee disability 
was awarded in a rating decision issued in May 2003.  The 
effective date of the award was determined to be December 18, 
2001.  This was the date that it was factually ascertainable 
from the evidence of record, in the year prior to December 3, 
2002, that a 10 percent disability rating was warranted for a 
left knee disability.  

9.  The RO reopened the appellant's claim for entitlement to 
service connection for a heart disorder in its decision 
issued on May 14, 2003.  In that same decision, service 
connection for this disability was denied.  

10.  Subsequently, service connection for a heart disability 
(dilated cardiomyopathy with premature atrial contractions) 
was granted by a rating decision that was issued on March 16, 
2005, and a disability rating was assigned.  The effective 
date was determined to be December 3, 2002 - the day in which 
the appellant submitted his letter asking that his claim be 
reopened.  

11.  On July 7, 2009, prior to the promulgation of a decision 
in the appeal, the VA received notification from the 
appellant that he was withdrawing his appeal on the issue of 
entitlement to an increased evaluation for dilated 
cardiomyopathy with premature atrial contractions, rated as 
30 percent disabling prior to May 6, 2004, and rated as 60 
percent disabling after May 5, 2004, on appeal from an 
initial grant of service connection.


CONCLUSIONS OF LAW

1.  The November 9, 1993, RO's decision that deferred action 
of the appellant's claim for entitlement to service 
connection for a heart disability was not final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

2.  The January 7, 1994, RO's decision that denied 
entitlement to service connection for a heart disability is 
final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1993); currently 38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2009).

3.  The January 7, 1994 rating decision, which denied 
entitlement to service connection for a heart disability, was 
not clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 
(West 2002) (formerly 38 U.S.C.A. § 7105(c) (West 1991)); 38 
C.F.R. § 3.105 (1993).

4.  The November 9, 1993, RO's decision that denied 
entitlement to service connection for a disability manifested 
by fatigue, being tired, and a lack of energy, is final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009).

5.  The November 9, 1993, rating decision, which denied 
entitlement to service connection for a disability manifested 
by fatigue, being tired, and a lack of energy, was not 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7105 (West 
2002) (formerly 38 U.S.C.A. § 7105(c) (West 1991)); 38 C.F.R. 
§ 3.105 (1993).

6.  The criteria for an effective date prior to December 18, 
2001, for the granting of a 10 percent disability evaluation 
for the residuals of a meniscus tear of the left knee with 
degenerative changes, have not been met. 38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2009).

7.  The criteria for an effective date prior to December 3, 
2002, for the granting of service connection for dilated 
cardiomyopathy with premature atrial contractions, have not 
been met. 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2009).

8.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to an 
increased evaluation for dilated cardiomyopathy with 
premature atrial contractions, rated as 30 percent disabling 
prior to May 6, 2004, and rated as 60 percent disabling after 
May 5, 2004, on appeal from an initial grant of service 
connection, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the appellant or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the appellant).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the appellant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I.  Clear and Unmistakable Error

Following the appellant's retirement from the US Army in July 
1993, he submitted a claim for VA compensation benefits.  On 
the VA Form 21-526, Veteran's Application for Compensation or 
Pension, received in August 1993, the appellant complained of 
cold symptoms, a lack of energy, and constantly being tired.  
He did not specifically contend that he was suffering from a 
heart disorder or disability.  

In conjunction with his claim for benefits, the appellant 
underwent a VA Compensation and Pension Examination in 
September 1993.  The examiner reviewed the appellant's claims 
folder, and then examined the appellant.  The examiner noted 
that the appellant had "skipped beats" of the heart with no 
accompanying chest pain or shortness of breath.  An actual 
disability manifested by cold symptoms, a lack of energy, and 
that of being tired was not diagnosed,  

The results of the examination were forwarded to the RO 
which, in November 1993, issued an initial rating decision.  
The RO reviewed the appellant's service medical treatment 
records and the medical examination reports.  The RO 
concluded that the evidence did not show any type of 
disability that would be manifested by tiredness and a lack 
of energy.  The RO concluded that "in the absence of any 
chronic disability that can be associated with these 
symptoms, service-connection is denied as not being shown by 
the evidence of record."  The RO deferred issuing a decision 
with respect to entitlement to service connection for a heart 
disability.  The RO concluded that additional medical 
evidence needed to be obtained prior to the issuance of such 
a decision.

A VA Cardiology Examination was accomplished in December 
1993.  Upon completion of the examination, the doctor did not 
diagnose the appellant as having or suffering from a cardiac 
disorder.  Instead, the doctor concluded that the appellant's 
previous chest discomfort to be due to gastroesophageal 
reflux.  It was further noted that no abnormal findings on 
the EKG were found with the exception of occasional heart 
palpitations.  

The results were forwarded to the RO which then issued a 
decision on the merits of the appellant's claim.  More 
specifically, the RO found that service connection was not 
established for a heart disability.  The RO concluded that 
since an actual, ratable disability of the heart was not 
discovered upon examination, service connection could not be 
granted.  The RO thus issued a decision in January 1994.  

The appellant was subsequently notified of the November 1993 
and January 1994 rating actions by the agency of original 
jurisdiction.  The appellant did not submit a request for 
reconsideration of either decision nor did he appeal either 
rating decision.  Hence, both decisions became final.  38 
U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1993); currently 38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

Per the claims folder, it is not until November 2002, that 
the appellant submits another claim, received on December 3, 
2002, asking VA that service connection be granted for a 
heart disability and for a disability manifested by "being 
always tired" and having a lack of energy.  The appellant 
submitted a number of medical documents and statements and 
after reviewing those documents, the RO concluded that new 
and material evidence had not been submitted sufficient to 
reopen the appellant's claim for entitlement to service 
connection for a disability manifested by a lack of energy 
and being tired.  Additionally, the RO concluded that since 
evidence of a current heart disability was submitted, new and 
material evidence had been submitted sufficient to reopen the 
appellant's claim.  However, the RO also found that medical 
evidence did not show that the appellant's current heart 
disorder began in or was caused by his military service or 
any incident therein, by a service-connected disability, or 
that it was manifested to a compensable degree within one 
year of the appellant's discharge from service.  Hence, 
service connection for this disorder was denied.  The RO 
accomplished both of these actions in its May 2003 rating 
action.  

The appellant was notified of that action and he subsequently 
appealed.  To support his appeal, the appellant proffered 
written statements and private medical records concerning his 
diagnosed heart disorder.  A Decision Review Officer (DRO) of 
the RO reviewed the appellant's claim and then issued a 
rating decision in March 2005.  The DRO found that the 
evidence did support the appellant's assertions that the 
currently diagnosed heart disorder manifested itself either 
while in service or shortly thereafter.  The DRO further 
concluded that the findings and readings obtained in 1993 
were manifestations of the underlying dilated cardiomyopathy 
and, as such, service connection was granted.  The RO wrote 
on the decision that "service connection for a heart 
condition with symptoms of fatigue, lack of energy" is 
granted.  

In conjunction with his appeal, the appellant submitted a 
statement to the RO claiming that clear and unmistakable 
error was committed by the RO in the rating actions of 
November 9, 1993, and January 7, 1994.  More specifically, 
the appellant claimed that clear and unmistakable error 
occurred when the RO did not grant service connection for a 
heart disability and for a disability manifested by being 
tired, fatigue, and a lack of energy.  To support his claim, 
the appellant submitted a copy of a previous Board decision, 
circa 1992, that granted service connection for an irregular 
heart beat.  

The appellant then submitted another statement in May 2005 in 
which he expanded on his contentions.  In that statement, the 
appellant averred that the 1993 VA examination was faulty and 
that the medical examiners erred when they failed to diagnose 
the appellant with an underlying heart disorder 
(cardiomyopathy).  The appellant further contended that all 
of the information was not before the VA when it issued its 
decisions in November 1993 and January 1994.  Also averred by 
the appellant was that in some manner the RO failed to apply 
VA laws and regulations in existence at the time of the two 
rating actions.  He ended his statement by noting that if the 
error had not been made, a different outcome, i.e., the 
granting of service connection, would have occurred.  Also, 
the appellant maintains that the RO erred because it did not 
properly develop his claim for benefits and that the RO 
failed in its duty to assist the appellant in the development 
of his claim.  It has been asserted that if the claim had 
been properly developed (and the RO assisted him), then 
service connection for a heart disability would have been 
granted in 1993 or 1994.  The appellant's three claims 
involving clear and unmistakable error has been denied and he 
now has appealed to the Board for review.

Initially, the Board notes that it has been determined by the 
Court that the Veterans Claims Assistance Act of 2000 (VCAA), 
(West 2002) is not applicable to claims alleging clear and 
unmistakable error.  Livesay v. Principi, 15 Vet. App. 165 
(2001); see also Dela Cruz v. Principi, 15 Vet. App. 143 
(2001) (holding that the VCAA does not affect matters on 
appeal when the issue is limited to statutory 
interpretation).  Consequently, the provisions of the VCAA, 
as well as VA's implementing regulations, will not be 
addressed in this portion of the Board's decision.  With 
respect to the notice provisions, the Board observes that a 
Statement of the Case along with notice letters have notified 
the appellant of the type of evidence needed to substantiate 
his claim involving clear and unmistakable error.

Under 38 C.F.R. § 3.105(a) (2008), clear and unmistakable 
error requiring revision of a prior final rating action 
exists only where it appears "undoubtedly" that "[e]ither 
the correct facts as they were known at the time, were not 
before the adjudicator or the statutory or regulatory 
provisions extant at the time were incorrectly applied."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992); also, Glynn 
v Brown, 6 Vet. App. 523 (1994); Mason (Sangernetta) v. 
Brown, 8 Vet. App. 44 (1995); see, Crippen v Brown, 9 Vet. 
App. 412, 421 (1996) (the Court recognized in Russell, Glynn, 
and Mason that a viable claim of clear and unmistakable error 
must be premised on the RO's clear failure to consider 
certain highly probative evidence in the first instance, and 
not simply request that the Board reweigh or reevaluate the 
evidence reviewed by the RO in the prior final rating 
decision).

To claim clear and unmistakable error on the basis that 
previous adjudications had improperly weighed and evaluated 
the evidence can never rise to the stringent definition of 
clear and unmistakable error.  Also, broad allegations of 
failure to follow regulations or any other non-specific claim 
of error does not classify as clear and unmistakable error.  
See Russell v. Principi, 3 Vet. App. 310 (1992); Fugo v. 
Brown, 6 Vet. App. 40 (1993), motion for review en banc 
denied Feb. 3, 1994 (per curium).  If a appellant raises 
clear and unmistakable error, there must be some degree of 
specificity as to what the alleged error is and, that if 
true, would be clear and unmistakable error on its face, with 
persuasive reasons given as to why the result would have been 
manifestly different but for the alleged error.  Id., Scott 
v. Brown, 7 Vet. App. 184, 191 (1994).

Additionally, a ". . . determination that there was 'clear 
and unmistakable error' must be based on the record and the 
law that existed at the time of the prior AOJ or BVA 
decision."  Russell v. Principi, 3 Vet. App. 310, at 314 
(1992).  Either the correct facts, as they were known at the 
time, were not before the adjudicator, or the statutory or 
regulatory provisions existent at the time were incorrectly 
applied.  Olson v. Brown, 5 Vet. App. 430, 433 (1993).  There 
must be more than a disagreement as to how the facts were 
weighed or evaluated, and the error must be outcome 
determinative.  Russell v. Principi, 3 Vet. App. 310, 313 
(1992).  If there was a clear error in judgment or the 
conclusion was not based on a consideration of the relevant 
factors involved in the claim or not in accordance with the 
law, the Board must decide that a clear and unmistakable 
error was made, and reverse the prior decision.  Porter v. 
Brown, 5 Vet. App. 233 (1993); Olson v. Brown, 5 Vet. App. 
430; Russell v. Principi, 3 Vet. App. 310 (1992).

As a threshold matter, the appellant must make his claim of 
clear and unmistakable error with some degree of specificity.  
Fugo v. Brown, 6 Vet. App. 40 (1993).  "It is the kind of 
error of fact or of law, that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error."  Id.  "[S]imply to 
claim clear and unmistakable error on the basis that previous 
adjudications have improperly weighed or evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error."  Id.  It must be remembered that 
there is a presumption of validity to otherwise final 
decisions, and that where such decisions are collaterally 
attacked, and a clear and unmistakable error claim is 
undoubtedly a collateral attack, the presumption is even 
stronger.  Id.

Turning to an analysis of the three clear and unmistakable 
error issues now before the Board, the Board finds initially 
that the RO's rating decision of September 9, 1993, was not 
final.  That is, the RO specifically noted on the rating that 
was issued that the issue involving entitlement to service 
connection for a heart disability was deferred for the 
purpose of obtaining additional medical information.  Case 
law and the statutes all state that a clear and unmistakable 
error claim may only be adjudicated where there has been a 
final decision.  Since there is not a final decision, then 
the claim itself does not have merit.  Moreover, the Board is 
without jurisdiction to review the September 9, 1993, rating 
action based on clear and unmistakable error because finality 
did not attach to the issue involving the heart.  Hence, this 
issue is dismissed.  38 C.F.R. § 20.1400(b) (2008); DiCarlo 
v. Nicholson, 20 Vet. App. 52 (2006).

With respect to the other two issues involving clear and 
unmistakable error, the Board does find that the rating 
decision of November 9, 1993, was final with respect to the 
issue of entitlement to service connection for a disability 
manifested by fatigue, being tired, and a lack of energy.  
Moreover, the rating decision of January 7, 1994, that denied 
entitlement to service connection for a heart disability was 
also final.  In both instances, the appellant was notified of 
both rating actions and the appellant did not appeal either 
decision.  Hence, each rating action is accepted as correct 
in the absence of clear and unmistakable error.

The appellant basically argues that the RO "ignored" 
information that was provided in the original examinations of 
the heart in September and December 1993, and as such, the 
RO's decision was flawed.  Alternatively, he has implied that 
since the resulting diagnosis was flawed, the RO based its 
decision on inconclusive or faulty medical data, and the 
January 1994 rating decision was wrong.  With respect to the 
issue involving fatigue and a lack of energy, the appellant 
has argued that the various medical examinations provided to 
him prior to the November 1993 rating decision were 
inadequate.  He has insinuated that based on his complaints, 
the RO, through the VA medical facility, should have 
accomplished more tests in order to discover any possible 
underlying condition, disorder, or disability that may have 
been producing the claimed symptoms.  Essentially, the 
appellant has argued that in both instances the RO failed in 
its obligation to assist him in the development of the claim.  

Yet, it has not been claimed that the applicable laws and 
regulations were not correctly applied.  Instead, and in the 
Board's opinion, these allegations regarding the claimed 
clear and unmistakable error are essentially tantamount to 
mere disagreement as to how the facts were weighed or 
evaluated by the RO.  These general contentions are without 
merit, for purposes of the present claim, because they only 
advance arguments that cannot be considered clear and 
unmistakable, in that they do not conform to the Court's 
requirement to "assert more than a disagreement as to how 
the facts were weighed or evaluated."  Russell, at 313, 
Newman v. Brown, 5 Vet. App. 99 (1993), and Fugo v. Brown, 6 
Vet. App. 40 (1993).

The appellant may argue that in both instances the correct 
facts were not before the RO or that incomplete information 
was before the RO or that the RO breached its obligation to 
fully develop his claim.  While it is true that an incomplete 
record, or one lacking in detail, may ultimately lead to an 
incorrect determination, it cannot be said that an incomplete 
record is also an incorrect record.  If the facts contained 
in the record are correct, it is not erroneous, although not 
embodying all of the relevant facts.  Rather, an incomplete 
record is just that-incomplete.  It allows for further 
development of facts and law to advance the appellant's 
claim.  "New or recently developed facts or changes in the 
law subsequent to the original adjudication may provide 
grounds for reopening a case or for a de novo review but they 
do not provide a basis for revising a finally decided case."  
Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc); 
see also Caffrey v. Brown, 6 Vet. App. 377 (1994) and Cooke 
v. Principi, 318 F. 3d 1334 (Fed. Cir. 2002).  Thus, an 
incomplete record, factually correct in all other respects, 
is not clearly and unmistakably erroneous.  In short, any 
possible breach of the duty to assist cannot form a basis for 
a claim of clear and unmistakable error because such a breach 
creates only an incomplete rather than an incorrect record.  
As unjust as this finding may appear, it is dictated by the 
law by which the Board is bound.

Hence, the Board finds that properly pleaded claims involving 
clear and unmistakable error have not been presented, and as 
such, the appellant's claims must be denied because of an 
absence of legal merit or lack of entitlement under the law.  
Luallen v. Brown, 8 Vet. App. 92, 96 (1995), citing Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).

Additionally, in Sabonis v. Brown, 6 Vet. App. 426, 430, the 
Court held that in a case where the law is dispositive of the 
claim, it should be denied because of lack of legal 
entitlement under the law.  However, in Simmons v. Principi, 
17 Vet. App. 104, 115 (2003), the Court held that where the 
basis for the Board's decision denying a claim of clear and 
unmistakable error in a rating decision is the appellant's 
failure to plead clear and unmistakable error with the 
specificity required by Fugo, the remedy is dismissal without 
prejudice, and not denial.  The appellant's arguments amount 
to no more than a dispute over how the RO (and the examiners) 
weighed the evidence in his claim.  Inasmuch as Fugo held 
that a claim alleging improper weighing and evaluating of the 
evidence in a previous adjudication does not meet the 
restrictive definition of clear and unmistakable error, the 
Board will dismiss the appellant's claim.

II.  Earlier Effective Dates

Also on appeal are two issues involving the assignment of 
earlier effective dates.  The appellant has asserted that the 
evidence suggests that a 10 percent disability rating for the 
residuals of a meniscus tear of the left knee with 
degenerative changes should have been assigned earlier than 
December 18, 2001, and asks that such a date be assigned.  He 
also contends that service connection for a heart disability 
should have been assigned an effective date prior to December 
3, 2002.  In both instances the RO has denied his claim and 
he has appealed to the Board for relief.  

The record indicates that service connection for a medial 
meniscus tear of the left knee was granted via the initial 
rating decision that was issued on November 9, 1993.  A 
noncompensable evaluation was awarded and the effective date 
assigned was August 1, 1993.  On December 3, 2002, the 
appellant submitted a claim for an increased evaluation for 
the left knee disability.  Because the appellant did not 
appear for the scheduled VA examination of the left knee, the 
RO considered the appellant's claim based upon the available 
private medical records submitted by the appellant.  After 
reviewing those documents, the RO determined that the 
evidence supported an increased evaluation and a 10 percent 
disability rating was assigned.  The RO further concluded 
that the proper effective date for the increase was December 
3, 2002, the date in which the RO received the appellant 
request for an increased rating.  This occurred by the RO's 
rating decision of May 14, 2003.  

The appellant was notified of the May 2003 rating action and 
appealed the assigned of the December 2002 effective date.  
Upon further review of the evidence contained in the claims 
folder, the RO determined that an earlier effective should 
have assigned.  More specifically, it was concluded that the 
effective date of an award of increased compensation shall be 
the earliest as of which it is factually ascertainable that 
an increase in disability had occurred, if application is 
received within one year from such date.  Thus, an effective 
date of December 18, 2001, was assigned.  Despite the action 
of the RO, the appellant has continued to appeal claiming 
that the effective date of the compensable evaluation should 
be August 1, 1993, the day after he retired from the 
military.  

Turning to the effective date claim involving the heart 
disability, as noted above, service connection for a heart 
disability was denied by a rating decision issued in January 
1994.  The appellant did not appeal that decision and as such 
it became final.  On December 3, 2002, the RO received a 
letter from the appellant asking that his claim for service 
connection for a heart disability be reopened.  He asked that 
service connection be granted and that the effective date of 
the grant be August 1, 1993 - the day after he retired from 
the US Army.  

The record indicates that the RO notified the appellant, in 
the rating action issued on May 14, 2003, that since the 
appellant had submitted new and material evidence, his claim 
was being reopened.  However, despite the submission of 
evidence showing that the appellant now had a ratable heart 
disorder, the RO found that the medical evidence did not 
etiologically link the appellant's current heart disorder 
with his military service.  Hence, service connection was 
denied.  

The appellant then appealed that decision and after gathering 
additional medical evidence, the RO reversed its May 14, 
2003, decision.  Such a reversal occurred in the March 16, 
2005, rating action.  The RO then assigned a 30 percent 
disability rating, effective December 3, 2002 - the date that 
the RO received the appellant's letter requesting that his 
claim be reopened.  Upon receiving notification of this 
decision, the appellant appealed the assignment of the 
December 2002 date asking that the effective date be the day 
after he retired from the military.  

A claim that specifically identifies the benefit sought must 
be filed in order to obtain such benefit.  38 U.S.C.A. § 
5101(a) (West 2002); see Mitscher v. West, 13 Vet. App. 123, 
127 (1999).  A "claim" is defined in the VA regulations as 
"a formal or informal communication in writing requesting a 
determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2009).  An 
informal claim is "[a]ny communication or action indicating 
an intent to apply for one or more benefits."  38 C.F.R. § 
3.155(a) (2009).  Once a formal claim for pension or 
compensation has been allowed or a formal claim for 
compensation disallowed for the reason that the service-
connected disability is not compensable in degree, receipt of 
a report of examination or hospitalization by VA or uniformed 
services will be accepted as an informal claim for increased 
benefits or an informal claim to reopen.  38 C.F.R. § 3.157 
(2008).  VA must look to all communications from a claimant 
that may be interpreted as applications or claims - formal 
and informal - for benefits and is required to identify and 
act on informal claims for benefits.  Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  If VA fails to forward an 
application form to the claimant after receipt of an informal 
claim, then the date of the informal claim must be accepted 
as the date of claim for purposes of determining an effective 
date.  Servello, 3 Vet. App. at 200.

The governing statutory and regulatory provisions expressly 
stipulate that the effective date for the granting of 
disability compensation is the day following separation from 
active service or the date that the entitlement arose if the 
claim is received one year after separation from service.  
When a claim is received more than one year after the date of 
service separation, the effective date for the granting of 
disability benefits is the later of the dates that the claim 
was received or that entitlement arose.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).

The effective date of an award of increased compensation 
shall be the earliest as of which it is factually 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date; 
otherwise, the effective date will be the date of VA's 
receipt of the claim for increase, or date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a), (b)(2) (West 
2002); 38 C.F.R. § 3.400(o)(1)-(2) (2009); Harper v. Brown, 
10 Vet. App. 125 (1997).  In Harper, it was noted that 38 
U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are 
applicable only where the increase precedes the claim 
(provided also that the claim is received within one year 
after the increase) and are not applicable when a claim is 
filed and the increase in disability is subsequently 
ascertainable.  Id.  The Court in Harper further noted that 
the phrase "otherwise, date of receipt of claim" in 38 
C.F.R. § 3.400(o)(2) provides the applicable effective date 
when a factually ascertainable increase occurred more than 
one year prior to receipt of the claim for increased 
compensation.  Id.  See also Hazan v. Gober, 10 Vet. App. 511 
(1997).

In a pertinent precedent decision, the VA Office of General 
Counsel (hereinafter referred to as "GC") explored the 
legislative history of 38 U.S.C.A. § 5110(b)(2) and noted 
that this provision was added in order to permit retroactive 
payment of increased compensation from the date of the 
increase in disability up to one year, when that date is 
ascertainable, and was intended by Congress to provide 
additional disability compensation up to one year retroactive 
to the date on which the event establishing entitlement to 
additional benefits occurred, i.e., the date on which the 
increase in disability occurred.  With regard to the 
regulatory history of 38 C.F.R. § 3.400(o)(2), the GC noted 
that this section was added to permit payment of increased 
disability compensation retroactively to the date the 
evidence established the increase in the degree of disability 
had occurred, and that it was intended to be applied in those 
instances where the date of increased disablement could be 
factually ascertained with a degree of certainty, and was not 
intended to cover situations where there was no evidence of 
entitlement to an increased evaluation prior to the date of 
the claim.  The GC concluded that, where a appellant 
submitted a claim alleging an increase in disability within 
one year prior to the VA's receipt of the claim and medical 
evidence subsequently substantiated the increase in 
disability, the effective date of the award of increased 
disability compensation was the date as of which it was 
ascertainable, based on all the evidence of record, that the 
increase occurred.  See VAOPGCPREC 12-98 (September 23, 
1998).

In cases where an appellant seeks to reopen a claim for an 
earlier effective date that has become final, the Court has 
held that even if new and material evidence under 38 C.F.R. § 
3.156 is submitted to reopen a claim, it cannot result in the 
assignment of an earlier effective date because an award may 
not be made effective prior to the date of the reopened 
claim.  See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§ 3.400(q)(1)(ii) (2009); Lapier v. Brown, 5 Vet. App. 215 
(1993).  Therefore, the only basis for challenging the 
effective date is a motion to revise the decision based on 
clear and unmistakable error.  See Rudd v. Nicholson, 20 Vet. 
App. 296 (2006).

A.  Earlier Effective Date - Increased Evaluation

It is evident that this appeal as to the effective date 
assignable for an increased evaluation rests on two separate, 
relatively simple determinations.  First, there needs to be a 
finding as to the date on which the appellant initiated his 
increased rating claim by a formal or informal claim.  That 
date would be December 3, 2002, the date of the appellant's 
formal claim for benefits.  Despite the appellant's 
insinuations to the contrary, an informal claim for benefits 
was not pending prior to this date.  The record shows that 
after the appellant was notified of the rating decision that 
granted service connection for a left knee disability in 
1993, the appellant did not contact the RO until 2002 
concerning his left knee.  In fact, it was not until the 
appellant submitted private medical records that the VA was 
made aware of the severity of the condition.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2009).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2009) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2009) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.7 (2009) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 
4.1, 4.2 (2008).  An evaluation of the level of disability 
present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2009).

The appellant's left knee disability has been rated pursuant 
to the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Codes 5010 and 5260 (2001) and (2009).  Disability of the 
knee may be rated on the basis of limitation of motion.  A 10 
percent rating is warranted when flexion is limited to 45 
degrees.  A 20 percent rating is warranted where flexion is 
limited to 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5260.  A 10 percent rating is warranted when extension is 
limited to 10 degrees.  A 20 percent rating is warranted 
where extension is limited to 15 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.  The normal range of knee motion for VA 
purposes is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2009).

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Recurrent subluxation or lateral instability warrants a 10 
percent rating if slight, 20 percent if moderate, and 30 
percent if severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Genu recurvatum, ankylosis, and impairment of the tibia and 
fibula are not indicated in this case.  Thus, those 
particular criteria do not apply. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5262, 5263 (2001) and (2009).

The Board finds no basis for assigning a compensable 
evaluation for any period prior to the appellant's request 
for an increased evaluation.  The VA medical examination that 
was conducted in September 1993 in conjunction with the 
initial claim reflects a left knee disability that was 
nonproductive of symptoms.  Upon examination, the examiner 
found that the left knee was normal - the range of motion was 
not limited, there was no laxity or instability, and there 
was no tenderness of the knee joint.  The medical records 
from September 1993 to December 2001 do not show complaints 
involving the left knee.  Instead, they reveal complaints 
involving the appellant's back and feet, along with other 
nonservice-connected disabilities.  

Therefore, it is the conclusion of the Board that the 
appellant's left knee disability was not producing symptoms 
and manifestations that would have resulted in a compensable 
evaluation prior to December 3, 2002.  Therefore, the Board 
concludes that it was not factually ascertainable prior to 
December 3, 2002, one year prior to the date that the RO 
received the appellant's claim for an increased evaluation, 
that the criteria for a compensable evaluation for a left 
knee disability, under 38 C.F.R. Part 4, Diagnostic Codes 
5010 and 5207 (2001) and (2009), had been met.  For the 
reasons stated above, entitlement to an effective date 
earlier than December 3, 2002, for the assignment of a 10 
percent evaluation is not established.  38 C.F.R. § 
3.400(o)(2) (2009).  Although the undersigned is very 
sympathetic to the appellant's situation and his contention 
that he should have been granted a compensable evaluation 
prior to December 2002, the law concerning assignment of 
effective dates is clear and unambiguous.

B.  Earlier Effective Date - New and Material (Service 
Connection)

The Board points out that if an appellant wishes to obtain an 
effective date earlier than that assigned by the RO, he or 
she must file a timely appeal as to that determination.  
Otherwise, the decision becomes final.  See 38 C.F.R. § 
20.1104 (2008).  In cases where an appellant seeks to reopen 
a claim for an earlier effective date that has become final, 
the Court has held that even if new and material evidence 
under 38 C.F.R. § 3.156 is submitted to reopen a claim, it 
cannot result in the assignment of an earlier effective date 
because an award may not be made effective prior to the date 
of the reopened claim.  See 38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(q)(1)(ii) (2009); Lapier v. Brown, 5 
Vet. App. 215 (1993).  In this instance, service connection 
was granted based on a reopening of the appellant's claim.  
By statute, the earliest possible effective date for the 
grant of service connection is the date of his claim to 
reopen his case for service connection.  Thus, the 
appellant's claim is denied.  

The Board would note that the appellant has not claimed that 
the effective date assigned was clearly and unmistakably 
erroneous.  Once the appellant was notified that service 
connection for a heart disability had been granted and a 
disability rating had been assigned, the appellant appealed 
the effective date of that award.  There is no free-standing 
claim for an earlier effective date and the tenets of Rudd v. 
Nicholson, 20 Vet. App. 296 (2006) do not apply.  

III.  Withdrawal of Claim for an Increased Evaluation

Under 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009), the Board 
may dismiss any appeal that fails to allege specific error of 
fact or law in the determination being appealed.  A 
Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2009).  Withdrawal may be made by the 
appellant or by his or his authorized representative, except 
that a representative may not withdraw a Substantive Appeal 
filed by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2009).

In July 2009, the appellant proffered testimony before the 
Board.  At the beginning of said testimony, the appellant 
informed the AVLJ that he was withdrawing his appeal with 
respect to the claim for entitlement to an increased 
evaluation for his service-connected heart disorder.  

It is apparent to the Board that the appellant has withdrawn 
his appeal prior to the Board issuing a decision on the 
merits of his claim.  As the appellant has withdrawn this 
appeal, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appellate issue and it is 
dismissed.




ORDER

1.  The claim of clear and unmistakable error in the November 
9, 1993, rating decision that deferred action on the 
appellant's claim for entitlement to service connection for a 
heart disability is dismissed.

2.  The claim of clear and unmistakable error in the January 
7, 1994, that denied entitlement to service connection for a 
heart disability is dismissed without prejudice.

3.  The claim of clear and unmistakable error in the November 
9, 1993, that denied entitlement to service connection for a 
disability manifested by fatigue, being tired, and a lack of 
energy, is dismissed without prejudice.

4.  Entitlement to an effective date earlier than December 
18, 2001, for the granting of a 10 percent disability 
evaluation for the residuals of a meniscus tear of the left 
knee with degenerative changes, is denied.  

5.  Entitlement to an effective date earlier than December 3, 
2002, for the granting of service connection for dilated 
cardiomyopathy with premature atrial contractions, is denied.  

6.  Entitlement to an increased evaluation for dilated 
cardiomyopathy with premature atrial contractions, rated as 
30 percent disabling prior to May 6, 2004, and rated as 60 
percent disabling after May 5, 2004, on appeal from an 
initial grant of service connection, is dismissed.  


REMAND

As noted in the Introduction of this Decision/Remand, the RO 
originally classified the issues involving the back and an 
unnamed disability manifested by cold symptoms, headaches, 
sinusitis, rhinitis, and face, ear, and neck pain, as service 
connection issues.  These issues have been reclassified as 
those involving new and material evidence.  The RO/AMC has 
not properly informed the appellant of what he must submit in 
order to reopen his claims.  Moreover, the RO/AMC has not 
told the appellant how he can prevail on his claims based on 
new and material evidence.  The Court, in Kent v. Nicholson, 
20 Vet. App. 1 (2006) held that VA must generally inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented to reopen such claims, that new and 
material evidence is required.  The Court noted that the 
terms new and material have specific, technical meanings that 
are not commonly known to VA claimants, suggesting that VA 
should define these terms in its 38 U.S.C. § 5103(a) notice 
using the definition of new and material evidence provided in 
section 3.156(a).  Furthermore, the Court stated that the 
fulfillment of VA's obligation to identify for the claimant 
what evidence will be considered new and material depends on 
the basis of the prior, final denial.  Hence, these two 
issues on appeal must be remanded so that the AMC/RO may 
provide adequate notice to the appellant as defined by the 
holding in Kent.

Additionally, the appellant provided testimony, as noted 
above, before the undersigned AVLJ in July 2009.  During that 
hearing, the appellant averred that since last being seen by 
VA medical personnel, his service-connected left elbow, left 
knee, and right foot disabilities had all become more severe 
and more disabling.  Pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4)(i) (2009).  Where a claimant asserts that the 
disability in question has increased in severity since the 
most recent rating examination, an additional examination is 
appropriate.  See VAOPGCPREC 11-95 (1995); Caffrey v. Brown, 
6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).  The Board therefore finds that comprehensive VA 
examinations are necessary to address the current level of 
the appellant's disabilities.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should send the appellant 
a corrective VCAA notice under 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2006) and 38 C.F.R. § 3.159(b) (2009) for 
the issues now on appeal including an 
explanation as to what constitutes 
"new" and "material" evidence in his 
case, including a description of the 
basis of the prior denial, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  The RO/AMC should also 
send to the appellant appropriate notice 
in accordance with the VCAA, to include 
notice under 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2006) and 38 C.F.R. § 
3.159(b) (2008) as outlined by the Court 
in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009).

2.  The RO should contact the appellant 
and ask that he identify all sources of 
medical treatment received since June 
2007 for his service-connected left 
elbow, left knee, and right foot 
disabilities, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified (to 
include any TRICARE records and other 
medical records possibly located at the 
medical facilities used by the 
appellant).  Copies of the medical 
records from all sources, including VA 
records, (not already in the claims 
folder) should then be requested.  All 
records obtained should be added to the 
claims folder.  If requests for any 
private treatment records are not 
successful, the RO should inform the 
appellant of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2009).

3.  The appellant should be scheduled for 
a VA orthopedic examination of his feet, 
left knee, and left elbow.  The 
examination must be conducted by a 
physician; i.e., not a nurse 
practitioner, physicians' assistant, 
nurse, doctor of osteopathy, etcetera, to 
assess the severity and scope of the 
appellant's service-connected 
disabilities.  The examiner should be 
provided a copy of this remand together 
with the appellant's entire claims 
folder, and the examiner is asked to 
indicate whether he or she has reviewed 
the claims folder.  All appropriate tests 
should be conducted.

The examiner must proffer an opinion as 
to the specific extent and severity of 
the appellant's left knee, left elbow, 
and right foot disabilities, to include a 
complete and detailed discussion of all 
functional limitations associated with 
these disorders, including precipitating 
and aggravating factors.  If it is 
impossible to separate the symptomatology 
of the service-connected disabilities 
from any other nonservice-connected 
disorders, the examiner should so 
indicate in the examination report.

Moreover, the examiner should be 
requested to determine whether the elbow, 
knee, and foot exhibit weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should also be asked to express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or on use.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of the examination be typed and included 
in the claims folder for review.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  
38 C.F.R. § 4.2 (2009); see also Stegall 
v. West, 11 Vet. App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claim 
increased ratings for disabilities of the left knee, left 
elbow, and right foot, along with the new and material 
claims.  If the benefits sought on appeal remain denied, the 
appellant should be provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the appellant is 
hereby placed on notice that pursuant to 38 C.F.R. § 3.655 
(2008) failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


